[termsandconditionbdcoa02.gif]





ANNUAL INCENTIVE PLAN: 2015 TERMS AND CONDITIONS




Purpose
This Truven Health Analytics Incentive Plan (the “Plan”) is intended to align
the interests of Plan participants (the “Participants”) with the interests of
Truven Health Analytics Inc. (including certain of its subsidiaries, “Truven” or
the “Company”) by linking financial performance with pay.


Award
An “Award” is an opportunity to participate in the Plan to earn a cash
incentive, based on a target percentage of a Participant’s Eligible Earnings,
subject to Truven’s financial performance. Awards are intended to provide total
compensation that is competitive with other corporations and reflects prevailing
market practice. “Award Payouts” are cash payments under the Plan which are
subject to all applicable deductions and withholdings.


Plan Year
January 1, 2015 – December 31, 2015


Eligibility
A “Participant” is a Truven employee who has been selected for participation in
the Plan. Except as specified in these terms and conditions, a Participant must
be an Active employee of Truven on the date that Award Payouts are made. Truven
may designate certain employees to participate in the Plan, based on the
recommendations of management. No person is automatically entitled to
participate in the Plan. Employees hired on October 1, 2015 or later are not
eligible to participate in the 2015 Plan.
Interpretation/Compliance
With Applicable Law
Participation in the Plan and Award Payout determinations are made in Truven’s
sole discretion. Truven has the right to set rules and regulations for the Plan
and to make all necessary Plan determinations, including but not limited to
Award Payouts, for the administration of the Plan. Determinations under the Plan
need not be uniform and may be made selectively among Participants who are
eligible for Award Payouts under the Plan. All Plan provisions and related
determinations are subject to applicable law.


Target Award
A Participant’s “Target Award” is a specified percentage of the Participant’s
“Eligible Earnings,” as defined below.
Award Payout
An “Award Payout” is the amount of the actual payment to a Participant. An Award
Payout may be higher or lower than the Target Award based on Truven’s Financial
Performance.




--------------------------------------------------------------------------------



Financial Performance, Targets and Thresholds
“Financial Performance” is the actual financial performance achieved in 2015 for
each of the following performance measures: Revenue, Adjusted Earnings Before
Interest, Taxes, Depreciation and Amortization (Adjusted EBITDA), and Free Cash
Flow (FCF). Note: Revenue and Adjusted EBITDA are defined as set forth in the
Company’s audited financial statements, and FCF is defined as cash flow provided
by operations less capital expenditures, as set forth in the Company’s audited
statements. “Target” is the amount of the targeted Financial Performance, as
determined by the Company, for each specified Financial Performance measure,
which if each is met will result in an Award Payout equal to 100% of the Target
Award. Please note: The Targets for the Plan are not the same as the budget for
Truven; each Target is determined independently of Truven’s budget. For
Participants who are not employed in one of the Company’s five Business Units
(Federal Government, State Government, Life Sciences, Payer or Provider), 100%
of the Target Award is based on overall Truven Financial Performance, weighted
as follows: * Revenue – 35% * Adjusted EBITDA – 45% * FCF – 20% For Participants
who are employed in a Business Unit, 50% of the Target Award is based on overall
Truven Financial Performance, and 50% is based on the Business Unit Revenue,
each weighted as follows: * Business Unit Revenue – 50% * Company Revenue –
17.5% * Company Adjusted EBITDA – 22.5% * Company FCF – 10% “Thresholds” as
determined by the Company, are the levels that set the amount of the minimum and
maximum Award Payout, as follows: * Where Financial Performance is based on
Revenue, Adjusted EBITDA and FCF, unless both Revenue and Adjusted EBITDA
performance are achieved at or above the specified minimum threshold levels, the
Participant will not receive an Award Payout. For example, if Adjusted EBITDA
performance is below threshold, the Participant will not receive an Award
Payout, even if performance for Revenue exceeds threshold.
Eligible Earnings
“Eligible Earnings” include a Participant’s base salary and overtime paid in
calendar year 2015, but do not include payments for any awards, commissions,
incentives, relocation payments, tuition or expense reimbursements, severance
payments, unused vacation paid at termination, or any other benefit payment or
award. Any salary continuation received while on short-term disability or other
paid leaves of absence will be included in Eligible Earnings. Outside of the
U.S. and Canada, “Eligible Earnings” are defined as pro-rated salaries in 2015
for the Award Eligible period.


Pro-rated Awards
Pro-rated Awards If a Participant was hired or rehired by Truven between January
1, 2015 and September 30, 2015, he or she will be eligible to receive a
pro-rated Award Payout based on the Participant’s Eligible Earnings during 2015.


Intra-company Transfers
If a Participant’s Target Award and/or Plan Eligibility change during the Plan
year, then the Award Payout may be based on a pro rata calculation for the time
spent at each Target Award level.






--------------------------------------------------------------------------------



Approval, Certification and Timing of Award Payouts
As soon as practicable (after the end of 2015 and before any Award Payouts are
made), Truven’s independent auditors will review the relevant calculations.
Award Payouts will be made as soon as administratively practicable after the
issuance of Truven’s annual audited financial statements for 2015. Award Payouts
will be subject to the approval of Truven’s Board of Directors or its authorized
designees. Award Payouts are currently expected to be made in March, 2016.


Effect of Termination or Resignation from Truven Health Analytics
Subject to the terms of any applicable separation agreement, in the event of
termination of a Participant’s employment for any reason other than cause or
voluntary termination: * If such termination date occurs between January 1, 2015
and June 30, 2015, no Award Payout will be made. * If such termination date
occurs on or after July 1, 2015 and an Award would have been earned (if the
Participant had been in active status at the time of the payment), an Award
Payout pro-rated through the date of termination will be made on the Payment
Date based upon the Participant’s Target Award and Financial Performance. A
Participant will not be eligible for an Award Payout if the Participant is
terminated for cause (as determined by Truven) prior to the Payment Date. A
Participant will not be eligible for an Award Payout if the Participant
voluntarily terminates employment and the termination date is prior to the
Payment Date.


Adjustments
Truven, in its sole and absolute discretion, may adjust Financial Performance
measures (up or down) for items such as acquisitions or divestitures or if
Truven determines that external changes or other non-recurring or unanticipated
business conditions have materially affected the fairness of the goals or the
ability to meet them.


No Right to Employment
Participation in the Plan or any action taken under the Plan does not give the
Participant a right to continue to be employed by Truven or interfere in any way
with the right of Truven to terminate the Participant’s employment at any time
for any reason.


Amendments
Truven may amend or terminate the Plan (or any of its provisions), at any time
and in any way, except that no amendment or termination will materially and
adversely affect any previously-granted Awards to a Participant unless the
Participant provides his or her consent. Notwithstanding the foregoing, Truven
may from time to time amend Awards without the consent of affected Participants
to comply with applicable laws, rules, and regulations, and to make changes that
do not materially decrease the value of Award Payouts.






